Citation Nr: 0008770	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-17 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether reduction in the schedular disability rating for 
service-connected bipolar disorder from 30 percent to 10 
percent, effective October 1, 1998, was proper.


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1990 to January 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Roanoke, 
Virginia.  In an April 1998 decision, the RO proposed to 
reduce the veteran's schedular disability rating for service-
connected bipolar disorder from 30 percent to 10 percent.  
That proposal was made final in a July 1998 decision, which 
reduced the rating from 30 percent to 10 percent, effective 
October 1, 1998.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The RO notified the veteran in an April 1998 letter of 
the proposal to reduce the rating for her service-connected 
bipolar disorder from 30 percent to 10 percent.  The letter 
advised her of procedural rights, afforded her 60 days to 
respond, and provided her the opportunity for a personal 
hearing.

3.  Following the expiration of the 60-day period, the RO 
rendered a rating decision in July 1998, formally reducing 
the veteran's disability rating for her bipolar disorder from 
30 percent to 10 percent, effective October 1, 1998.

4.  The veteran's bipolar disorder was rated as 30 percent 
disabling for less than five years.

5.  The evidence shows that the veteran's psychiatric 
disability is manifested by complaints of some depression and 
stress from a long-distance relationship and financial 
difficulties.  Objectively, there is some mild paranoid 
ideation, somewhat circumstantial speech, and eccentric 
interpersonal behavior.  These symptoms were opined to be 
mild.

6.  Medical history of the veteran includes receiving no 
medical follow-up treatment for psychiatric problems, taking 
no medication for its control, and having no other manic 
episodes since service.  Social history shows participation 
in a long-distance social relationship.  Occupational history 
shows that the veteran was attending college and had received 
a degree from a community college.

7.  Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to anxiety, panic 
attacks, chronic sleep impairment, or mild memory loss, are 
not shown by the evidence of record.  It shows that the 
veteran is functioning fairly well and has some meaningful 
relationships.

8.  The evidence used to reduce the veteran's disability 
rating shows improvement in her condition; it is as full and 
complete as the evidence upon which the prior 30 percent 
rating was based.


CONCLUSION OF LAW

The reduction in the veteran's schedular disability rating 
from 30 percent to 10 percent for service-connected bipolar 
disorder was proper, and, thus, entitlement to restoration of 
the 30 percent rating is not warranted.  38 U.S.C.A. §§ 1155, 
5107  (West 1991); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.10, 
4.13, 4.130, Diagnostic Code 9432  (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Laws & Regulations

There is no question that a disability rating may be reduced; 
the regulations note that "[o]ver a period of many years, a 
veteran's disability claim may require ratings in accordance 
with changes in laws, medical knowledge and his or her 
physical or mental condition."  38 C.F.R. § 4.1  (1999).  
However, the circumstances under which rating reductions can 
occur are limited pursuant to regulations promulgated by the 
Secretary.

Procedurally, VA regulations provide that where reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons.  The beneficiary must be notified of the 
contemplated action, furnished detailed reasons therefor, and 
be given 60 days to present additional evidence and 30 days 
to request a predetermination hearing for the purpose of 
showing that compensation should not be reduced.  Thereafter, 
if additional evidence is not received, a final rating will 
be promulgated and the award will be reduced, effective the 
last day of the month in which the 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.  38 C.F.R. 
§ 3.105(e), (i)  (1999).

Substantively, in determining whether a reduction in rating 
is proper, VA regulations provide that several general 
requirements must be followed.  First, in both the 
examination and evaluation, the disability must be viewed in 
relation to its history.  Brown v. Brown, 5 Vet. App. 413, 
420 (1993) (citing 38 C.F.R. § 4.1  (1999)).  Second, reports 
of examination must be reconciled into a consistent picture 
so that the current rating accurately reflects the elements 
of disability present.  Id. (citing 38 C.F.R. § 4.2  (1999)).  
Third, a rating reduction case requires ascertaining 
"whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations." Id. at 
421 (citing Schafrath v. Derwinski, 1 Vet. App. 589  (1991)).  
Fourth, when any change in evaluation is to be made, the 
rating agency should assure itself that there has been an 
actual change in the conditions, for better or worse, and not 
merely a difference in thoroughness of the examination or in 
use of descriptive terms.  38 C.F.R. § 4.13  (1999).  
Finally, the law provides that "[t]he basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body, to function 
under the ordinary conditions of daily life, including 
employment."  38 C.F.R. § 4.10  (1999).  Each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2  (1999).  "Thus, 
in any rating-reduction case not only must it be determined 
that an improvement in a disability has actually occurred but 
also that that improvement actually reflects an improvement 
in the veteran's ability to function under the ordinary 
conditions of life and work."  Brown, 5 Vet. App. at 421.

For disabilities with ratings which have continued for long 
periods of time (i.e. 5 years or more), a reduction in 
evaluation requires, among other things, evidence of 
sustained material improvement under the ordinary conditions 
of life, as evidenced by "full and complete examinations;" 
reduction on the basis of a single examination is prohibited.  
38 C.F.R. § 3.344(a), (b)  (1999).  For other disabilities, 
which have not become so stabilized (i.e. rating in effect 
for less than 5 years), a reduction is warranted based upon 
re-examinations disclosing improvement in disability.  38 
C.F.R. § 3.344(c)  (1999).  The date that the disability 
rating subject to the reduction became effective is to be 
used as the beginning date and the date that the reduction 
was to become effective is to be used as the ending date.  
Brown, 5 Vet. App. at 417-18.

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records show that the veteran had no 
psychiatric problems noted at the time of her June 1990 
induction medical examination report.  She was first seen for 
such problems in May 1994.  A service emergency care and 
treatment record shows that she was admitted with 
inappropriate behavior.  Psychiatric evaluation revealed 
signs of hyperactivity and potential uncontrollability.  She 
was very talkative and euphoric, but cried and got irritated 
easily.  She had poor to "nil" insight, poor judgment, and 
poor contact with reality.  She was well-oriented, with 
normal memory and speech.  Diagnosis was "manic episode."

A May 1994 Medical Evaluation Board (MEB) examination report 
shows that the veteran had inappropriate behavior of 3 months 
duration, with rapid speech, irritability, grandiosity, and 
conviction of a love relationship between herself and an Army 
Colonel.  She had approached the Colonel and others and was 
berating, loud, and nonsensical.  She denied auditory or 
visual hallucinations or even having a psychiatric problem.  
Mental status examination revealed that she was alert and 
well-oriented.  She was bright, energetic, and engaging.  She 
spoke with increased rate and pressure.  Mood was fine.  
Affect was euphoric.  Thought content manifested grandiosity.  
She had mild paranoid ideation, but no suicidal or homicidal 
ideation.  Thought processes showed a flight of ideas and 
mild tangentially, but no loosening of associations.  During 
hospital course, the veteran denied having a problem and 
refused medications.  She had inappropriate and hypomanic 
behavior.  Diagnosis was "bipolar disorder, manic type, 
moderate."  It was noted that there was marked impairment 
for further military duty and definite impairment in social 
and industrial adaptability.  The veteran was recommended for 
administrative separation as unfit for retention.  The 
veteran's May 1994 separation medical report notes her 
bipolar disorder.

Subsequent to service, a December 1994 VA psychiatric 
examination report reiterates the service and medical history 
of her psychiatric problems.  Subjective complaints at the 
time of the examination were difficulty and stress with post-
service adjustment, anger about being labeled "mentally 
ill," and nervousness about the "stresses and strains of 
life."  She indicated that she felt stressed, depressed, and 
hopeless.  She previously had suicidal ideation, but that was 
less of a problem.  She complained of irritability and had 
vague paranoid ideas, but no hallucinations or delusions.  
She reported taking no medication and receiving no current 
psychiatric treatment.  Objective findings show that she was 
appropriately groomed and dressed, alert, oriented, and 
cooperative.  Mood was anxious and depressed.  She appeared 
tense, self-concerned, worried, and discouraged, but not 
markedly anxious or depressed.  Speech, affect, and 
psychomotor activity were within normal limits.  Perception, 
thinking, and thought content had no psychotic abnormalities.  
Insight was partial.  Recent memory was mildly impaired.  
Immediate and remote memories were intact.  Concentration was 
adequate.  Fund of general information, abstract thinking, 
and judgment were intact.  Diagnosis was "adjustment 
disorder with mixed emotional features" and "bipolar 
disorder, manic, in remission."

A February 1995 RO rating decision shows that the veteran was 
granted service connection for bipolar disorder and was 
assigned a 30 percent disability rating, effective January 5, 
1995, the day after her formal separation from service.

The RO submitted a Request for Physical Evaluation in August 
1997.

A January 1998 VA examination report indicates that the 
veteran was not currently taking any medications for her 
psychiatric problems.  Since service, she had returned home, 
graduated from a community college, and was attending 
Virginia Commonwealth University and participating in VA 
vocational rehabilitation.  She reported no follow-up 
psychiatric treatment.  She was sleeping well and had 
adequate appetite, but reported some depression.  She 
indicated that she had a long-distance relationship with a 
boyfriend, which was stressful.  She denied any other manic 
episodes since service.  Objective evaluation revealed 
unusual interpersonal interactions; she was vague, guarded, 
mistrusting, and gave eccentric answers to questions.  Speech 
was somewhat circumstantial.  She was coherent and fairly 
logical.  She denied any overt hallucinations, but endorsed 
some mild paranoid ideation.  Cognitive testing showed that 
she was alert and oriented with good recall and abstraction, 
but with somewhat bizarre answers.  The overall impression 
was that she was not actively psychotic, but appeared mildly 
eccentric and with some interpersonal oddities and some 
isolation.  Diagnosis was bipolar disorder, by history, and 
some schitzotypal personality traits.  Stress was moderate 
due to being a student with financial concerns.  Current 
Global Assessment of Functioning (GAF), and over the last 
year, was 65-70, with some mild symptoms.  She had some mild 
depression, but was functioning fairly well as a student and 
had some meaningful relationships.

An April 1998 RO rating decision shows that it proposed to 
reduce the level of compensation for the veteran's service-
connected psychiatric disability, from 30 percent to 10 
percent.  It notified her of this proposal through an April 
1998 letter.

In a July 1998 rating decision, the RO put the rating 
reduction into effect, effective October 1, 1998.  The 
veteran was notified of that decision through a July 1998 
letter.

In a September 1998 Substantive Appeal, the veteran argued 
that, although she was not on medication for her psychiatric 
problem, it was "a daily battle" to keep perspective.  She 
stated that her social adaptability was very poor.

III.  Analysis

Initially, the Board finds no procedural error in the RO's 
decision to reduce the veteran's service-connected disability 
evaluation.  The claims file shows that the RO prepared a 
proposed rating-reduction decision setting forth all material 
facts and reasons, notified the veteran of the contemplated 
action, furnished detailed reasons therefor, gave her 60 days 
to present additional evidence and 30 days to request a 
hearing, and, then, rendered a final rating reduction 
decision.  See 38 C.F.R. 
§ 3.105(e), (i)  (1999).  In addition, it made the effective 
date of the reduction (1 day beyond) the last day of the 
month in which the 60-day period from the date of notice to 
the beneficiary of the final rating action expires.  Notice 
was provided in July 1998; the reduction was effective 
October 1, 1998.  Id.

Therefore, the determinative issue in this case is whether 
there is adequate substantive justification for the 
reduction.  Since the veteran's original 30 percent 
disability evaluation was in effect for less than 5 years, 
the heightened requirements for a rating reduction as per § 
3.344(a), (b), are not applicable.  A reduction may be 
warranted based merely upon evidence showing an improvement 
in her disability.  38 C.F.R. § 3.344(c)  (1999).  However, 
as stated above, improvement must be based on the entire 
medical history of the disease, thorough medical examination, 
and analysis of the ability of the veteran to function under 
the ordinary conditions of life and work.  38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.13  (1999); Brown v. Brown, 5 Vet. App. 413  
(1993).

Under current regulations, a 30 percent disability rating is 
warranted for bipolar disorder manifested by "[o]ccupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)."  38 C.F.R. 
§ 4.130, Diagnostic Code 9432  (1999).  A 10 percent 
disability rating is warranted for "[o]ccupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication."  Id.  It is worth 
noting that "[a] mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication" warrants a noncompensable (0 
percent) disability rating.  Id.

Here, after careful review of the entire record, the Board 
finds adequate, substantive evidence to justify the reduction 
in rating from 30 percent to 10 percent.  Specifically, it 
finds that, at the time of the veteran's initial manic 
episode in service, she had noticeable hyperactivity, 
irritability, and potential uncontrollability.  However, in 
1998, she was cooperative.  In 1994, she spoke with increased 
rate and pressure and had a flight of ideas and mild 
tangentiality, whereas the more recent medical evidence 
reflects that she was coherent and fairly logical, with good 
recall and abstraction.  In 1994, she reported some suicidal 
ideation, but more recently denied the same.  Overall, her 
bipolar disorder was clinically described in May 1994, as 
"moderate," with "definite" impairment in industrial and 
social adaptability.  Most recently, the clinical assessment 
was she had bipolar disorder only "by history," with some 
"mild" symptoms, but that she was functioning fairly well 
and had some meaningful relationships.  Even in December 
1994, her bipolar disorder was opined to be "in remission."

The veteran's medical, social, and occupational history also 
indicate definite improvement in her level of disability.  As 
of January 1998, the date of the most recent medical 
evidence, she took no medications and denied having any 
medical treatment since 1994.  Since 1994, she had graduated 
from a community college and was attending Virginia 
Commonwealth University.  She reported having no other manic 
episodes since the original one in service.

This is not to say that the veteran's psychiatric disorder is 
no longer symptomatic.  Recent examination did reveal some 
complaints of depression and stress from a long-distance 
relationship and from the financial situation of being a 
student.  She also reported some mild paranoid ideation.  Her 
speech was somewhat circumstantial.  It was objectively noted 
that she was somewhat eccentric and had some bizarre answers 
and interpersonal oddities.  However, these symptoms were 
opined to be of a "mild" nature.  They do not reflect the 
criteria for a 30 percent disability rating.  There is no 
evidence that the veteran has decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to anxiety, panic attacks, chronic sleep 
impairment, or mild memory loss.  38 C.F.R. § 4.130, 
Diagnostic Code 9432  (1999).  The Board finds that her 
symptoms are mild and are concurrent with stress due to a 
personal relationship and financial difficulties.  Given that 
she currently has a long-distance social relationship, is 
attending college, and apparently already received a degree 
from a community college, the Board finds her social and 
occupational impairment minimally impaired.  Moreover, the 
fact that she apparently requires no medication for control 
of her symptoms actually supports a noncompensable disability 
rating.  Id.  

Overall, the 10 percent disability rating assigned by the RO, 
effective October 1, 1998, most closely reflects the 
veteran's psychiatric disability picture, given her current 
manifestations and her overall medical, social, and 
occupational history.  The January 1998 VA examination report 
is considered very probative evidence of an actual 
improvement in her condition and is believed to be just as 
thorough as the May 1994 and December 1994 psychiatric 
examination reports.  It was conducted by a VA psychiatrist 
who provided in-depth medical history and mental status 
examination.  See 38 C.F.R. § 4.13  (1999).

The Board notes that the veteran's psychiatric disorder was 
originally assigned a 30 percent disability rating pursuant 
to different diagnostic criteria.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9206  (1995).  These criteria are no longer 
in effect.  See 61 FR 52700  (October 8, 1996).  They are no 
longer for application in this case because the amended 
regulations, supra, became effective in October 1996 and this 
case commenced in August 1997, when the RO initially 
requested re-examination of the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313  (1991) (Prior regulations 
must be considered when regulations change after a claim was 
filed and before final adjudication of the claim.) (emphasis 
added).

In light of the above, the Board finds that the RO's rating 
reduction was proper.  Restoration of the 30 percent rating 
is not warranted.  The Board also finds that the evidence 
regarding this issue is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required 
under the provisions of 38 U.S.C.A. § 5107(b)  (West 1991).


	(CONTINUED ON NEXT PAGE)



ORDER

Since the reduction in the schedular disability rating for 
service-connected bipolar disorder from 30 percent to 10 
percent, effective October 1, 1998, was proper, entitlement 
to restoration of a 30 percent rating is denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


